DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and reply filed October 1, 2021 has been received and entered into the case.  Claims 19 – 20 are canceled; claims 22 – 23 are added; claims 1 – 12, 14 – 17, 21 – 23 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Smits (WO 2016/120297 as cited by US 10435719) as evidenced by Arora et al. (2013).
Smits teaches methods for propagating microorganisms (col.3 line 45-48), the method comprising 
enzymatically hydrolyzing lignocellulosic materials (col.3 line 35-45) into a hydrolyzed material containing monosaccharides, hexoses, pentoses and cellulose (col.18); wherein the hydrolysis occurs in the presence of enzymes (col.3 line 35-68, col4 line 40-50, col.5 line 20-40) and thin stillage (col.17 line 15-44); providing a microorganism that converts the lignocellulosic material (source of monosaccharides, col.18) to alcohol (a fermentation product) by fermentation (col.3 line 35 – col.4 line 6); and propagating the microorganism (col.3 line 35 – col.4 line 8) in a composition comprising the hydrolyzed lignocellulosic material (comprising the monosaccharides) (col.7 line 1 – 38).  The monosaccharides are added in amounts of 1 – 10% (col.8 line 40-60).  Since the microorganisms are propagated, the first cell mass would produce a second cell mass.  The lignocellulosic material may be hydrolyzed with dilute acid (or acid hydrolysis) in the presence of steam (steam dilution) before propagating (col.3, 5, 7, 32) and may or may not be washed to remove inhibitors within the material (col.32 line 49 – 67) (or reducing a concentration of known inhibitors, e.g. furfural and/or HMF), indicating that the amount of inhibitor remaining in the hydrolysate would be optimized according to one practicing the claimed invention.  The microorganism may be Saccharomyces cerevisiae (capable of growing on glucose, xylose, arabinose or combination thereof) (col.37-38); the propagated microorganisms are further combined with additional lignocellulosic material (or another source 
The reference does not specifically teach the medium includes the claimed inhibitor at the claimed amount.  However, it is noted that the process of hydrolyzing lignocellulosic materials inherently results in creating inhibitors.  This is supported and admitted by applicant in the specification, paragraph 0003.  It is further supported by Arora et al., who teaches inhibitor such as furfural as a result of hydrolyzing lignocellulosic materials (p.23-24).  As such, the medium would include some amount of inhibitors when carrying out the hydrolysis.
The reference does not teach the method further growing the second cell mass with higher inhibitor and/or monosaccharide concentration to form a third cell mass which is used to produce a fermentation product.  However the reference teaches that the propagated yeast (or second cell mass) can be fermented in downstream applications such as ethanol production, wherein the yeast is further combined with biomass and sugars (monosaccharides) and fermented in ethanol production (col.3-4, examples).  In following the teachings of Smits, one or ordinary skill in the art would understand this to mean that subsequent cell masses are further propagated with higher concentrations of monosaccharides to form an additional cell masses, which can be fermented to produce ethanol.  Moreover, the teachings of Smits contemplate growing larger cell masses of yeast to produce ethanol, which would require higher concentrations of organisms as claimed.  As such, at the time the claims were filed, one of ordinary skill in the art would have been motivated to further grow the additional cell masses in greater concentrations with a reasonable expectation for successfully fermenting the yeast to produce ethanol.
Absent evidence of an unexpected result, the claims are rejected.


Response to Arguments
Applicant argues that the inventors discovered that propagating microorganisms with lignocellulosic hydrolysate and furfural results in xylose consumption in the presence of other sugars and that adding more lignocellulosic hydrolysate with furfural improves the rate of xylose consumption while at the same time conditioning the microorganism and that the prior art does not teach these steps.  Applicant argues that Smits does not teach the claimed amount of monosaccharides added to the method; and that supporting references do not remedy the deficiencies of Smits.
However, these arguments fail to persuade.
Regarding applicant’s assertion that xylose is consumed and yeast are conditioned when adding furfural to the propagation medium, it is noted that the claims neither require the argued steps or outcomes.  The claims do not require a particular amount of furfural that must be present to accomplish improved xylose consumption, or even preferred xylose consumption.  The claims do not require any particular amount of additional hydrolysate with any particular amount of furfural to be added in step c, which appears to be what applicant argues as a conditioning step.  Rather, the claims only require 200ppm or less, which may include a washed or unwashed hydrolysate as taught by Smits; and a step of adding more hydrolysate that may or may not be washed as taught by Smits (the instant claim 1, step c).  Smits does not require a washed lignocellulosic hydrolysate, but indicates that it may be washed (col.32), which is interpreted to encompass both hydrolysates that are washed (with reduced amounts of inhibitors) and not washed (with some amount of inhibitors present).  It is further maintained that in following the 
Regarding the amount of monosaccharide, Smits specifically teaches adding monosaccharides in amounts of 1 – 10% (col.8 line 40-60).
As such, the claim is rejected for these reasons and those stated in the rejections above.


Allowable Subject Matter
Claims 1 – 12, 14 – 17, 21 – 22 are allowed.
The prior art teaches methods for propagating microorganisms with lignocellulosic hydrolysate having variable amounts of furfural and also wherein the microbes consume xylose.  Recombinant microorganisms are specifically engineered to both consume and ferment xylose while showing tolerance to inhibitors in the medium (see for example, Demeke et al, 2013).  However, the prior art does not teach methods for propagating microorganism wherein the microorganisms are first cultured with the claimed, reduced amounts of furfural to promote xylose consumption, followed by the claimed elevated amount furfural to condition the microorganism as argued.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699